Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
This case involves the construction of a deed, which, after usual words of grant, describes the premises sold as all that portion of the Union ranch lying south of two oak trees, marked E. X. C. On reconsideration, we think the two trees mentioned were designed to mark a line of boundary, the portion of which tract south of the line being that conveyed. This construction gives effect to the language of the deed.
The Court gave a different construction to the deed, and for this error the judgment is reversed and cause remanded.